Citation Nr: 1201010	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
 
2.  Entitlement to a disability rating greater than 10 percent beginning August 1, 2008 and a disability rating greater than 40 percent beginning March 2, 2009 for degenerative disc disease and spondylolisthesis, lumbosacral spine.

3.  Entitlement to service connection for a bilateral elbow disorder.

4.  Entitlement to service connection for a bilateral hand disorder.

5.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right knee disorder, to include as secondary to degenerative disc disease and spondylolisthesis, lumbosacral spine.

6.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right hip disorder, to include as secondary to degenerative disc disease and spondylolisthesis, lumbosacral spine.

7.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a cervical spine disorder, to include as secondary to degenerative disc disease and spondylolisthesis, lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1979 to October 1983 and again from October 1986 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008, April 2008, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in September 2010.  A transcript of this proceeding as been associated with the claims file.  

The issues of entitlement to a TDIU, entitlement to an increased rating for degenerative disc disease and spondylolisthesis, lumbosacral spine, and entitlement to service connection for a right hip/knee disorder and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the September 2010 Travel Board hearing and in September 2010 correspondence the Veteran indicated that he wished to withdraw his appeals concerning the issues of entitlement to service connection for bilateral elbow and bilateral hand disorders.  

2.  The RO denied service connection for right hip and knee disorders in a July 1991 rating decision and denied service connection for a cervical spine disorder in October 2002 and April 2005 rating decisions.  The Veteran was properly notified of all three decisions and did not initiate an appeal of any of these decisions.

3.  Evidence received since the July 1991 rating decision regarding the Veteran's claim for service connection for right knee/hip disorders and since the April 2005 decision regarding the Veteran's claim for service connection for a cervical spine disorder is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issues of entitlement to service connection for bilateral elbow and bilateral hand disorders are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The rating decisions of July 1991, October 2002, and April 2005 are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

3.  New and material evidence has been received since the July 1991 and April 2005 rating decisions to reopen claims for service connection for right knee/hip disorders and a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a right knee disorder, a right hip disorder, and a cervical spine disorder are related to his service with the United States Force from July 1979 to October 1983 and again from October 1986 to August 1989.  With regard to each of the claimed disorders, the Veteran contends that they are secondary to his service-connected degenerative disc disease and spondylolisthesis, lumbosacral spine.   

Withdrawn Issues

During the September 2010 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeals concerning the issues of entitlement to service connection for bilateral elbow and bilateral hand disorders.  He also confirmed this in writing.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning the issues of entitlement to service connection for bilateral elbow and bilateral hand disorders.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

New and Material Evidence Analysis

The Veteran submitted an original claim for service connection for bilateral knee and hip disorders in January 1991.  In connection with this claim the RO reviewed the Veteran's service treatment which showed several complaints of bilateral knee and hip pain.  The RO afforded the Veteran a VA examination in May 1991 which showed normal bilateral hips and a normal right knee.  The examination also showed exostosis of the left patella tendon.  By rating decision dated in July 1991 the RO granted service connection for exostosis, left patella tendon, assigning a noncompensable disability rating effective January 28, 1991 and denied service connection for bilateral hip disorders and a right knee disorder as while there were complaints of bilateral hip and right knee pain during service, there was no evidence of current disorders of either the hips or the right knee.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of July 1991 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.    

The Veteran submitted his original claim for service connection for a cervical spine disorder in June 2002.  At that time the Veteran argued that his service-connected degenerative disc disease and spondylolisthesis, lumbosacral spine encompassed the whole spine and not just the lumbar spine.  The RO denied this initial claim for a cervical spine disorder in an October 2002 rating decision, finding that there was no nexus between the Veteran's current cervical spine disorder and his military service, to include as secondary to his lumbar spine disorder.  The Veteran submitted another claim for a cervical spine disorder in July 2004.  This time the RO afforded the Veteran a VA examination.  A January 2005 VA examiner diagnosed cervical spine strain, c-spondylosis with anterolisthesis of C3 and C4 and opined that the Veteran's cervical spine disorder was not secondary to his service-connected lumbar spine disorder.  By rating decision dated in April 2005 the RO again denied service connection for a cervical spine disorder, again finding that there was no nexus between the Veteran's current cervical spine disorder and his military service, to include as secondary to his lumbar spine.  Although the RO provided notice of these denials, the Veteran did not initiate an appeal with regard to either denial.  Therefore, the RO's decisions of October 2002 and April 2005 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.    

In March 2008, the Veteran requested that his claim for service connection for right knee and right hip disorders be reopened and in September 2008 the Veteran requested that his claim for service connection for a cervical spine disorder be reopened.  By rating decision dated in December 2009 the RO continued the previous denials.  Thereafter, the Veteran perfected an appeal.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. §  5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's December 2009 rating decision did not make a determination as to whether the Veteran had submitted new and material evidence and instead adjudicated the claim on the merits, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence received since the July 1991 and April 2005 rating decisions is new and material.  Specifically, in an October 2008 statement from Dr. H.B.H, the Veteran's private treating physician, the doctor opined that the Veteran's cervical spine disorder was "probably related to heavy lifting, bending, and twisting, which he has done in the military."  Also, in a May 2009 statement Dr. H.B.H. opined that the Veteran's right knee/hip pain was related to his lumbar spine disorder, specifically stating that the Veteran's "pain, weakness, and numbness in his legs are clearly from his back."  Also, during the September 2010 Travel Board hearing the Veteran testified that his private and VA doctors had told him that his cervical spine and right knee/hip disorders were related to his service-connected lumbar spine disorder.  These statements and testimony were not of record at the time of the July 1991 and April 2005 rating decisions and raise a reasonable possibility of substantiating the claims.  Therefore, the claims are reopened.  38 U.S.C.A. § 5108.

The Board has considered whether adjudicating these claims on a de novo basis at this time would prejudice the appellant.  In this case, the Veteran has been provided with pertinent laws and regulations regarding service connection.  He has been given the opportunity to review the evidence of record and submit arguments in support of his claim.  His arguments have focused squarely on the issue of service connection, not whether new and material evidence has been submitted.  Additional development is required on the issue of service connection for a right knee/hip disorder; however, with regard to the issue of entitlement to service connection for a cervical spine disorder the Board can proceed with this claim without prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

The appeal concerning entitlement to service connection for a bilateral elbow disorder is dismissed.

The appeal concerning entitlement to service connection for a bilateral hand disorder is dismissed.

As new and material evidence has been received, the claim for service connection for a right knee disorder is reopened and the appeal is granted to this extent only.   

As new and material evidence has been received, the claim for service connection for a right hip disorder is reopened and the appeal is granted to this extent only.   

As new and material evidence has been received, the claim for service connection for a cervical spine disorder is reopened and the appeal is granted to this extent only.   


REMAND

Service treatment records show that the Veteran injured his low back in early 1988 while pushing a heavy cargo pallet.  Significantly, he was hospitalized for severe back pain radiating to the left posterolateral thigh in August 19988 and was diagnosed with L5-S1 spondylosis, grade I and L5 radiculopathy.  A May 1989 Medical Board recommended the Veteran's discharge due to his lumbar spine disorder.  During the Veteran's February 1989 separation examination the Veteran complained of "middle and low back pain."  

With regard to the cervical spine issue, while service treatment records show significant treatment for a low back disorder they are negative for any complaints regarding the cervical spine.  Upon discharge from military service the Veteran began working as a carpet layer.  Post-service treatment records show several orthopedic problems during the Veteran's employment as a carpet layer.  Significantly, private treatment records from Dr. B.H.M. show complaints with regard to the upper extremities due to on-the-job injuries to the right shoulder/elbow in February 1996 and June 1998.  The Veteran subsequently underwent right shoulder surgery in January 2001.  These treatment records are negative for complaints regarding the cervical spine.  

The first indication of a cervical spine problem is a VA outpatient treatment report dated in October 2001.  This report shows complaints of shoulder pain.  The Veteran underwent MRI (magnetic resonance imaging) scan which showed bilateral foraminal narrowing at the C3-C4 and C4-C5 level.  No central stenosis or disc herniation was seen at any level.  

The Veteran was afforded a VA examination with regard to his cervical spine in January 2005.  This examiner diagnosed cervical spine strain, c-spondylosis with anterolisthesis of C3 and C4 and opined that the Veteran's cervical spine disorder was not secondary to his service-connected lumbar spine disorder.  The examiner noted that the literature does not support the incidence of cervical spine pain secondary to low back pain, as there was no spread of degenerative disease in itself from lumbar spine to cervical spine, although, the Veteran could have degenerative changes of the distant areas of the spine.  So, the January 2005 VA examiner opined that the incidence of cervical spine pain due to the lumbosacral strain was less likely than not.    

As above, in an October 2008 statement Dr. H.B.H. noted that a recent MRI of the cervical spine showed early degenerative changes.  Dr. H.B.H. opined that the Veteran's cervical spine disorder was "probably related to heavy lifting, bending, and twisting, which he has done in the military."  

Unfortunately, while the Veteran has only contended a theory of secondary service connection with regard to his cervical spine disorder, the October 2008 opinion from Dr. H.B.H. raises the possibility of service connection for a cervical spine disorder on a direct basis.  Further, the January 2005 opinion only addresses the contention of secondary service connection and does not address direct service connection.  As such, the January 2005 VA examination report is not adequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the January 2005 VA examiner must be given the opportunity to supplement his report and specifically opine whether the Veteran's cervical spine disorder manifested during his military service.  

With regard to the right knee/hip disorders, service treatment records showing complaints of low back pain radiating to the hips in February and March 1989.  The Veteran has been afforded two VA examinations.  In a September 2009 VA joints examination the Veteran was diagnosed with right knee and hip pain, normal examination.  The September 2009 VA examiner opined that it was less likely than not that the Veteran's right hip/knee pain was caused by the Veteran's service-connected lumbar spine disorder.  The Veteran was subsequently afforded a VA peripheral nerves examination in November 2009.  This examination showed diagnoses of right hip strain with normal examination, right knee strain with normal examination, and meralgia paresthetica of the right anterior thigh.  Unfortunately, no opinion was provided as to whether either the Veteran's right knee/hip strain or the Veteran's meralgia paresthetica of the right anterior thigh were related to his military service or his service-connected lumbar spine disorder.  Also, while the Veteran has only contended a theory of secondary service connection with regard to his right hip/knee disorder, service treatment records show complaints of bilateral hip/knee pain and the November 2009 VA examination fails to address the theory of direct service connection.  As such, the November 2009 VA examination report is also inadequate.  Barr, 21 Vet. App. at 303.  On remand, the November 2009 VA examiner must be given the opportunity to supplement his report and specifically opine whether either the Veteran's right knee/hip strain or the Veteran's meralgia paresthetica of the right anterior thigh were related to his military service or his service-connected lumbar spine disorder and/or whether the Veteran's right knee/hip disorder manifested during his military service.  

With regard to the TDIU claim, the Veteran claims that he is unable to obtain substantially gainful employment as a result of his service-connected disabilities.  Specifically, records show that he retired from his job as a carpet layer in July 2007 due, in part, to his service-connected orthopedic disorders.  Unfortunately, the record does not contain a medical opinion as to whether the Veteran is unable to secure and maintain gainful employment (physical or sedentary) in light of his service-connected disabilities.  The Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1994).  On remand the Veteran should be afforded an appropriate VA examination to resolve this matter.  

Moreover, the Veteran is in receipt of a combined disability evaluation of 60 percent and, therefore, does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Consideration of an award of TDIU must take into account whether TDIU is warranted on an extraschedular basis.  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  Given the evidence of record and the provisions of 38 C.F.R. § 4.16(b), the Board finds that the AMC/RO should consider whether the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis. 

Also, the Board finds that the issue of entitlement to an increased rating for degenerative disc disease and spondylolisthesis, lumbosacral spine on an extraschedular basis is inextricably intertwined with the issue of entitlement to TDIU.  Therefore, the Board may not properly review the claims for extraschedular ratings until the issue of TDIU has been determined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, during the September 2010 Board hearing the Veteran indicated that he was in receipt of Social Security disability benefits, presumably due to his many orthopedic disabilities.  A review of the claims file show that the RO requested records from the Social Security Administration (SSA) in September 2008.  While SSA did respond to this request with several of the Veteran's records, a decision from SSA was not included in the response.  Given the need to remand the remaining claims in this appeal for the reasons above, the Board finds that an effort to obtain any missing SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and obtain a copy of the administrative decision regarding the Veteran's award of disability benefits.  It should be noted that the response to a previous request made in September 2008 did not contain the actual administrative decision and only contained the application and various medical records.  Any records obtained should be associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. Afford the January 2005 VA examiner the opportunity to supplement his report.  The examiner should specifically opine whether it is at least as likely as not that the Veteran's currently diagnosed cervical spine disorder is related to his military service and/or a service-connected disability.   The claims file must be made available to the examiner for review in connection with the examination. 

In making this determination the examiner should consider the October 2008 statement wherein Dr. H.B.H. opined that the Veteran's cervical spine disorder was "probably related to heavy lifting, bending, and twisting, which he has done in the military."  

If the January 2005 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question.

A complete rationale should be given for all opinions and conclusions expressed.  If such an opinion cannot be given without resort to speculation the examiner should so state and explain why such an opinion cannot be made.

3. Afford the November 2009 VA examiner the opportunity to supplement his report.  The examiner should specifically opine whether it is at least as likely as not that the Veteran's currently diagnosed right knee/hip strain and/or meralgia paresthetica of the right anterior thigh are related to his military service and/or a service-connected disability.   The claims file must be made available to the examiner for review in connection with the examination. 

In making this determination the examiner should consider the following records:  service treatment records showing complaints of low back pain radiating to the hips in February and March 1989; a September 2008 treatment report from Dr. H.B.H. showing right leg weakness in the anterior tibialis, extensor hallucis longus, and gastrocnemius on the right; and a May 2009 treatment report from Dr. H.B.H. wherein he opined that the Veteran's "pain, weakness, and numbness in his legs are clearly from his back."  

If the November 2009 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question.

A complete rationale should be given for all opinions and conclusions expressed.  If such an opinion cannot be given without resort to speculation the examiner should so state and explain why such an opinion cannot be made.

4. Schedule the Veteran for an appropriate VA examination    to determine the impact of his service-connected disabilities (degenerative disc disease and spondylolisthesis of the lumbosacral spine, exostosis of the left patellar tendon, left knee instability, left hip impairment associated with degenerative disc disease and spondylolisthesis of the lumbosacral spine, fracture of the right second metatarsal, and erectile dysfunction associated with degenerative disc disease and spondylolisthesis of the lumbosacral spine) on his employability.  The claims file must be made available to the examiner for review.  

All pertinent symptomatology and findings must be reported in detail.  Based on the examination and review of the record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, without regard to any non service-connected disabilities or his age, render him unable to secure and follow a substantially gainful occupation.  

5. After completion of the foregoing, determine whether referral to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities in accordance with the provisions of 38 C.F.R. § 4.16(b) is warranted.  The rating board should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

6. After the development requested above has been completed to the extent possible, readjudicate the appellant's claims.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


